ICJ_089_Lockerbie_LBY_USA_1998-02-27_JUD_01_PO_06_FR.txt. 155

OPINION DISSIDENTE DE M. SCHWEBEL, PRÉSIDENT
[Traduction]

Je regrette de ne pas pouvoir souscrire à l’arrêt de la Cour. On peut
estimer que le défendeur n’était pas fondé à contester la compétence de la
Cour. Mais les motifs énoncés de manière si concise par la Cour ont un
caractère plus conclusif qu’explicatif et ne sont guère convaincants pour
le moins à l'égard d’un aspect subsidiaire. A mon avis, les conclusions de.
la Cour sur la recevabilité de la requête de la Libye et sur la question de
savoir si cette requête est devenue sans objet n’emportent pas la convic-
tion.

COMPÉTENCE

La question de savoir si la Cour est compétente pour connaître d’un
différend entre les Parties en vertu de la convention de Montréal pour la
répression d’actes illicites dirigés contre la sécurité de l’aviation civile
dépend de la manière dont il sera répondu aux questions préalables sui-
vantes. La convention de Montréal s’applique-t-elle aux faits en litige en
lPespèce? Dans l’affirmative, les positions des Etats en l'affaire donnent-
elles naissance à un différend en vertu de la convention ?

Selon le préambule de la convention, cet instrument vise à «prévenir »
les actes illicites dirigés contre la sécurité de l’aviation civile et à prévoir
des mesures appropriées en vue de la punition de leurs auteurs. Aux
termes de l’article 10, les Etats contractants «s’engagent à s’efforcer de
prendre les mesures raisonnables en vue de prévenir les infractions
visées à l’article premier». En vertu de l’article 12, tout Etat contractant
qui a lieu de croire que l’une des infractions prévues à l’article premier
sera commise fournit tous renseignements utiles aux autres Etats inté-
ressés. On peut interpréter ces dispositions comme écartant l’application
de la convention aux allégations formulées contre des personnes accusées
d’avoir détruit un aéronef et qui auraient agi, comme en l’espèce, en tant
qu’agents d’un Etat contractant. Mais, si l’on donne ainsi une interpréta-
tion trop large de ces dispositions, la convention de Montréal n’aurait
guère d’effet préventif si l'Etat accusé d’avoir ordonné le sabotage est le
seul Etat compétent pour poursuivre les personnes accusées de cet acte. Il
y a aussi lieu de relever que, aux termes de l’article premier, «toute per-
sonne» commet une infraction au titre de la convention si elle accomplit
un des actes qui y sont énumérés. Quoi qu'il en soit, la Libye n’a pas
admis que les personnes accusées soient des agents de son gouvernement.

Si l’on suppose que la convention s’applique à des personnes qui
seraient des agents d’un Etat qui sont accusés d’avoir détruit un aéronef,

44
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 156

la question se pose alors de savoir s’il existe un différend entre la Libye et
le défendeur en vertu de la convention.

Il est difficile de démontrer et, selon moi, la Cour ne le démontre pas
dans son arrêt (qui conclut, ce qui est différent) que le défendeur pourrait
avoir violé les dispositions de la convention de Montréal, sauf peut-être
en ce qui concerne l’article 11; la Cour ne démontre pas qu'il existe un
différend entre les Parties sur ces violations alléguées. Dans les circons-
tances de l’espèce, la convention impose de multiples obligations à la
Libye. Aucun des articles de la convention invoqués par Ja Libye dans les
circonstances de l’espéce n’impose cependant des obligations au défen-
deur (comme le démontre sir Robert Jennings dans l’opinion qu’il a
exprimée dans l’instance entre la Libye et le Royaume-Uni). On pourrait
tout au plus faire valoir qu’il existe un différend sur le non-respect d’une
obligation au titre de l’article 11 dont le paragraphe 1 dispose que:

«Les Etats contractants s’accordent l’entraide judiciaire la plus
large possible dans toute procédure pénale relative aux infractions.
Dans tous les cas, la loi applicable pour l’exécution d’une demande
d'entraide est celle de l'Etat requis.»

Le défendeur, à savoir l’Etat requis, a communiqué à la Libye un acte
d’accusation mais, conformément aux résolutions du Conseil de sécurité
et à sa propre législation, il n’a rien fait d’autre, malgré les demandes de
la Libye. Si la Libye avait effectivement engagé des poursuites pénales
contre les accusés, on pourrait alors invoquer l’existence d’un différend
sur la base de l’article 11, bien que le différend porte en réalité sur la
valeur des résolutions du Conseil de sécurité.

La Cour se fonde principalement, pour établir sa compétence, sur la
conclusion, qu’elle n’explique pas, que compte tenu des positions des
Parties, il existe entre elles un différend concernant l'interprétation et
application de l’article 7, qui est ainsi conçu:

«L'Etat contractant sur le territoire duquel l’auteur présumé de
l’une des infractions est découvert, s’il n’extrade pas ce dernier, sou-
met l’affaire, sans aucune exception et que l'infraction ait ou non été
commise sur son territoire, à ses autorités compétentes pour l’exer-
cice de l’action pénale. Ces autorités prennent leur décision dans les
mêmes conditions que pour toute infraction de droit commun de
caractère grave conformément aux lois de cet Etat.»

Le défendeur n’a pas contesté l’obligation incombant à la Libye de
poursuivre les accusés conformément à l’article 7 si elle ne les extrade pas.
Il soutient cependant que la Libye est tenue, conformément aux résolu-
tions adoptées par le Conseil de sécurité à ce sujet, de remettre les accusés
pour qu’ils soient jugés aux Etats-Unis ou au Royaume-Uni. La Libye
conteste une telle interprétation des résolutions du Conseil de sécurité et
soutient que, si une telle interprétation était exacte, les résolutions du
Conseil de sécurité seraient illicites et constitueraient un excès de pouvoir.
Il n’y a donc pas de différend entre les Parties 4 cet égard au titre de

45
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 157

l'article 7 de la convention de Montréal, alors qu’il y a un différend entre
elles sur le sens, la licéité et l’effet des résolutions pertinentes du Conseil
de sécurité. Ce dernier différend ne saurait être assimilé au premier et ne
relève donc pas de la compétence de la Cour en vertu de l’article 14 de la
convention de Montréal, qui limite cette compétence à «tout différend
entre des Etats contractants concernant l'interprétation ou l'application
de la présente convention...» L’affirmation de la Libye selon laquelle le
Conseil de sécurité aurait agi illicitement ne peut guère être considérée
comme un grief formulé au titre de la convention relevant de la compé-
tence de la Cour conformément à cette convention.

La Cour est d’avis qu’il existe un autre différend essentiel entre les
Parties, car

«les Parties s’opposent sur la question de savoir si la destruction de
l'appareil de la Pan Am au-dessus de Lockerbie est régie par la
convention de Montréal. Il existe donc un différend entre les Parties
sur le régime juridique applicable à cet événement. Un tel différend
concerne, de l’avis de la Cour, l'interprétation et l’application de la
convention de Montréal, et, conformément au paragraphe 1 de
Particle 14 de la convention, il appartient à la Cour de le trancher.»
(Arrêt, par. 24.)

Cette conclusion ne manque pas formellement de valeur. Mais, en l’espèce,
elle tend à étendre indûment la compétence de la Cour. Si deux Etats sont
parties à un traité prévoyant la compétence de la Cour pour connaître des
différends concernant son interprétation ou son application, y aurait-il
un différend en vertu du traité du fait simplement qu’une partie est de cet
avis — ou est d’avis que le traité constitue le seul régime juridique appli-
cable — alors que l’autre partie le conteste?

Il est cependant manifeste que la convention de Montréal ne saurait
donner à la Cour compétence pour se prononcer sur la conclusion de la
Libye selon laquelle le défendeur

«est juridiquement tenu de respecter le droit de la Libye à ce que
cette convention ne soit pas écartée par des moyens qui seraient au
demeurant en contradiction avec les principes de la Charte des
Nations Unies et du droit international général de caractère impéra-
tif qui prohibent l’utilisation de la force et la violation de la souve-
raineté, de l’intégrité territoriale, de l'égalité souveraine des Etats et
de leur indépendance politique» (mémoire de la Libye, conclusions,
p. 242, par. 8.1 d)).

Il convient toutefois de ne pas confondre les différends au titre de la
convention de Montréal avec ceux découlant de la Charte et du droit
international coutumier. L’avis de la Cour sur ce point est cependant
équivoque puisque, tout en affirmant ne pas pouvoir accueillir l'exception
du défendeur, elle limite sa compétence à des actes qui seraient contraires
aux dispositions de la convention de Montréal.

La Cour fait finalement observer, au sujet de sa compétence, que le

46
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 158

Conseil de sécurité a adopté ses résolutions 748 (1992) et 883 (1993) après
le dépôt de la requête de la Libye le 3 mars 1992. Elle estime que, confor-
mément à sa jurisprudence constante, si la Cour était compétente à cette
date, elle l’est demeurée et l’adoption ultérieure des résolutions du Conseil
de sécurité ne saurait avoir d’effet sur sa compétence une fois qu’elle a été
établie. Telle qu’elle est formulée, cette conclusion ne règle cependant pas
la question de savoir si, le 3 mars 1992, la Cour avait bien compétence.
C’est pourquoi il est discutable que la Cour conclue que tel était le cas.

De plus, les précédentes affaires sur lesquelles la Cour se fonde à cet
effet ne semblent guère s’appliquer à la situation considérée. Il s'agissait
en effet, dans la phase pertinente de l’affaire Nottebohm, de savoir si, une
fois la compétence établie à la date du dépôt de la requête à la suite de
déclarations faites conformément à la clause facultative, cette compétence
pouvait être ensuite écartée du fait de la caducité ultérieure d’une déclara-
tion parce qu’elle est venue à expiration ou a été dénoncée. La Cour a été
inévitablement d’avis que tel ne saurait être le cas. Dans l'affaire du Droit
de passage sur territoire indien, la Cour a été en conséquence d’avis
que:

«C’est une règle de droit généralement acceptée et appliquée dans
le passé par la Cour qu’une fois la Cour valablement saisie d’un dif-
férend, l’action unilatérale de l'Etat défendeur, dénonçant ... sa
déclaration, ne peut retirer compétence à la Cour.» (Droit de pas-
sage sur territoire indien, exceptions préliminaires, arrêt, CIJ.
Recueil 1957, p. 142.)

Mais aucune des questions soulevées dans ces affaires n’est pertinente en
l'espèce. Le défendeur n’a pris aucune mesure unilatérale tendant à
dénoncer la convention de Montréal ou à en retrancher l’article 14. C’est
plutôt le Conseil de sécurité qui a pris des mesures multilatérales confor-
mément aux pouvoirs qui lui sont conférés par la Charte en adoptant ia
résolution 748 (1992) que, comme la Cour l’a estimé au stade de la pré-
sente affaire relatif aux mesures conservatoires, tant la Libye que le
défendeur, «en tant que Membres de l'Organisation des Nations Unies,
sont dans l’obligation d’accepter et d’appliquer ... conformément à lar-
ticle 25 de la Charte» (C.LJ. Recueil 1992, p. 126). La Cour a alors affir-
mé que «conformément à l’article 103 de la Charte, les obligations des
Parties à cet égard prévalent sur leurs obligations en vertu de tout autre
accord international, y compris la convention de Montréal» (ibid. ). Cela
n’est pas moins vrai en 1998 que cela l'était en 1992.

Dans larrét qu’elle a rendu le 11 juillet 1996 dans la phase relative à la
compétence et à la recevabilité en l’affaire relative à l Application de la
convention pour la prévention et la répression du crime de génocide, la
Cour avait dit que, certes, «la compétence de la Cour doit normalement
s’apprécier à la date du dépôt de lacte introductif d'instance» (C.LJ.
Recueil 1996, p. 613, par. 26). Cette opinion, la plus récente formulée en
la matière, semble indiquer que ce qui est normal n’est pas invariable; et
qu'il serait possible de réserver un traitement particulier aux situations

47
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 159

anormales. La présente affaire, où le demandeur conteste la licéité et
Papplicabilité à son égard de résolutions du Conseil de sécurité adoptées
pour traiter une situation que le Conseil a estimée comme constituant une
menace contre la paix internationale, mérite certainement d’être traitée
de la manière exceptionnelle que la Cour a laissé envisager en 1996.

RECEVABILITÉ ET DÉFAUT D’OBJET DES DEMANDES

Le défendeur conteste la recevabilité des demandes de la Libye en invo-
quant les résolutions 748 (1992) et 883 (1993) du Conseil de sécurité qui,
ayant été adoptées au titre du chapitre VII de ia Charte, seraient obli-
gatoires et primeraient sur la convention de Montréal en vertu de l’ar-
ticle 103 de la Charte. Il soutient que la Cour ne saurait annuler les déci-
sions du Conseil de sécurité et n’est certainement pas habilitée à mettre en
cause la constatation faite par le Conseil, conformément au chapitre VII,
de l’existence d’une menace contre la paix ni son choix de mesures pour
parer a une telle menace. La Libye a invoqué entre autres arguments,
pour sa part, la conclusion de la Cour dans l’affaire relative à des Actions
armées frontalières et transfrontaliéres, selon laquelle «la date critique à
retenir pour déterminer la recevabilité d’une requête est celle de son dépôt
(voir Sud-Ouest africain, exceptions préliminaires, C.I.J. Recueil 1962,
p. 344)» (Actions armées frontalières et transfrontalières (Nicaragua
c. Honduras), compétence et recevabilité, CI.J. Recueil 1988, p. 95).

Dans son arrêt, la Cour admet cet argument de la Libye en déclarant
que:

«La date du 3 mars 1992 à laquelle la Libye a déposé sa requête
est en effet la seule date pertinente aux fins d'apprécier la recevabilité
de celle-ci. Les résolutions 748 (1992) et 883 (1993) du Conseil de
sécurité ne sauraient être prises en considération à cet égard dès lors
qu'elles ont été adoptées à une date ultérieure.» (Par. 43.)

C’est seulement pour ce motif que la Cour rejette l’exception du défen-
deur à l’égard de la recevabilité de la requête. C’est seulement pour ce
motif que la Cour estime pouvoir écarter, au stade actuel de l’instance, les
résolutions que le Conseil de sécurité a adoptées pour traiter ce que le
Conseil a considéré comme des actes de terrorisme international consti-
tuant des menaces pour la paix et la sécurité internationales. («Des actes»,
et non pas seulement l’acte atroce de destruction de l’appareil de la Pan
Am assurant le vol 103, puisque, selon les autorités françaises, des agents
libyens auraient détruit, le 19 septembre 1989, l’appareil de l’Union de
transports aériens assurant le vol 772, autre atrocité visée par le Conseil
de sécurité dans ses résolutions 731 (1992), 748 (1992) et 883 (1993). Cette
allégation a conduit le juge d’instruction français, M. Jean-Louis Bru-
guière, après une longue enquête qui s’est achevée le 29 janvier 1998, à
demander que six agents ou anciens agents présumés des services de ren-
seignement libyens, dont un beau-frère du colonel Kadhafi, soient tra-
duits en justice (ils peuvent, selon le droit français, être jugés par contu-

48
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 160

mace) (Le Monde, 31 janvier 1998, p. 11). Le Conseil de sécurité a
également choisi d’agir conformément au chapitre VII de la Charte
lorsqu'il a constaté, d’une manière plus générale, dans sa résolution 748
(1992), que «le défaut de la part du Gouvernement libyen de montrer par
des actes concrets sa renonciation au terrorisme et, en particulier, son
manquement continu à répondre de manière complète et effective aux
requêtes contenues dans la résolution 731 (1992) constituent une menace
pour la paix et la sécurité internationales ».)

Sur la base des faits de la présente affaire, la conclusion de la Cour est,
selon moi, encore moins convaincante en ce qui concerne la recevabilité
qu’à l’égard de la compétence. Il convient de rappeler que, en droit inter-
national coutumier, la recevabilité d’une demande appuyée par un Etat
doit être déterminée, conformément à la règle de la nationalité des
demandes, non pas à la date de son dépôt mais à celle du jugement. Il
convient également d'observer que, dans son ordonnance de 1992 reje-
tant les mesures conservatoires demandées par la Libye, la Cour s’est
entièrement fondée sur l’applicabilité, à la date de cette ordonnance, de la
résolution 748 (1992), adoptée par le Conseil de sécurité après la date du
dépôt de la requête de la Libye et de la demande en indication de mesures
conservatoires de la Libye.

La doctrine est peu abondante sur la question de savoir si, selon la
jurisprudence de la Cour, la recevabilité doit être déterminée à la date de
la requête, peut-être en raison du fait que la conclusion susmentionnée de
la Cour dans l’affaire relative à des Actions armées frontalières et trans-
frontalières (Nicaragua c. Honduras) est la seule opinion de caractère
général de la Cour sur ce point. Dans la dernière édition de son ouvrage
magistral, Shabtai Rosenne dit que la date du dépôt de l’acte introductif
instance est la date «par rapport à laquelle l’existence du différend et la
recevabilité de la requête sont normalement déterminées...» (The Law
and Practice of the International Court, 1920-1996, vol. IL, p. 521-522).
Selon ce point de vue, il n’y a pas nécessairement lieu de déterminer la
recevabilité à la date de la requête.

Dans la conclusion qu’elle a formulée dans l’affaire relative à des
Actions armées frontalières et transfrontaliéres, la Cour s’est référée à la
conclusion qu’elle avait exprimée dans les affaires du Sud-Ouest africain.
Dans ces dernières affaires, ainsi que dans la première, il s'agissait de
savoir, non pas, d’une manière générale, si la recevabilité d’une requête
doit être déterminée à la date de son dépôt, mais si, spécifiquement, une
prétendue impossibilité de régler le différend par la négociation ne pou-
vait avoir trait qu’au moment où les requêtes avaient été déposées (Sud-
Ouest africain, exceptions préliminaires, C.J. Recueil 1962, p. 344;
Actions armées frontalières et transfrontalières (Nicaragua c. Hondu-
ras), compétence et recevabilité, arrêt, C.J. Recueil 1988, p. 95. Voir,
de manière analogue, l’affaire du Droit de passage sur territoire indien,
exceptions préliminaires, arrêt, C.I.J. Recueil 1957, p. 148.) L'intérêt de
déterminer cette question à la date du dépôt de la requête est évident.
Reste cependant à savoir si, d’une manière générale et dans tous les cas,

49
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 161

la recevabilité d’une requête doit être déterminée à la date de son dépôt,

ce qui n’est pas si évident. On peut en effet se demander s’il convient de

donner à Ja conclusion apparemment générale formulée par la Cour dans

Paffaire relative à des Actions armées frontalières et transfrontaliéres, la

valeur très générale que la Cour lui attribue en l’espèce, compte tenu de:
l'intérêt restreint que cette affaire et les autres affaires susmentionnées

présentaient pour la Cour. :

Par ailleurs, le passage qui suit de l’arrêt rendu par la Cour en l’affaire
relative à des Actions armées frontalières et transfrontalières nuance sen-
siblement la portée générale du paragraphe concerné. Il est riche d’ensei-
gnements de citer cette première phrase en même temps que celles qui
suivent :

«La date critique à retenir pour déterminer la recevabilité d’une
requête est celle de son dépôt (cf. Sud-Ouest africain, exceptions pré-
liminaires, C.IJ. Recueil 1962, p. 344). Il peut toutefois être néces-
saire, pour déterminer avec certitude quelle était la situation à la
date du dépôt de la requête, d'examiner les événements, et en parti-
culier les relations entre les parties, pendant une période antérieure à
cette date, voire pendant la période qui a suivi. En outre, il se peut
que des événements privent ensuite la requête de son objet ou qu’ils
prennent même une tournure telle qu’une nouvelle requête ne pour-
rait par la suite être déposée dans des termes analogues.» (C.LJ.
Recueil 1988, p. 95, par. 66.)

Dans la présente affaire, ce sont précisément de tels «événements pos-
térieurs», à savoir l’adoption par le Conseil de sécurité de ses résolu-
tions 748 (1992) et 883 (1993), qui ont rendu la requête de la Libye sans
objet, autrement dit moot. En conséquence, aucun arrêt de la Cour ne
saurait avoir d’effet juridique sur les droits et obligations des Parties eu
égard aux décisions obligatoires du Conseil et ne saurait donc entrer dans
le cadre de la fonction judiciaire propre à la Cour.

Dans l'affaire du Cameroun septentrional, la Cour a déclaré:

«La fonction de la Cour est de dire le droit, mais elle ne peut
rendre des arrêts qu’à l’occasion de cas concrets dans lesquels il
existe, au moment du jugement, un litige réel impliquant un conflit
d'intérêts juridiques entre les parties. L’arrét de la Cour doit avoir
des conséquences pratiques en ce sens qu’il doit pouvoir affecter les
droits ou obligations juridiques existants des parties, dissipant ainsi
toute incertitude dans leurs relations juridiques. En l’espéce, aucun
arrêt rendu au fond ne pourrait répondre à ces conditions essen-
tielles de la fonction judiciaire.» (Cameroun septentrional, excep-
tions préliminaires, arrêt, C.J. Recueil 1963, p. 33-34.)

La Cour a conclu:

«La Cour doit s’acquitter du devoir sur lequel elle a déjà appelé
l’attention et qui consiste à sauvegarder sa fonction judiciaire. Qu’au

50
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 162

moment où la requête a été déposée la Cour ait eu ou non compé-
tence pour trancher le différend qui lui était soumis, il reste que les
circonstances qui se sont produites depuis lors rendent toute décision
judiciaire sans objet. La Cour estime dans ces conditions que, si elle
examinait l’affaire plus avant, elle ne s’acquitterait pas des devoirs
qui sont les siens.» (C.1.J. Recueil 1963, p. 38.)

Dans les deux affaires des Essais nucléaires, la Cour a estimé:

«La Cour, comme organe juridictionnel, a pour tache de résoudre
des différends existants entre Etats. L’existence d’un différend est
donc la condition première de l’exercice de sa fonction judiciaire; on
peut se contenter à cet égard des affirmations d’une partie car
«l'existence d’un différend international demande à être établie objec-
tivement» par la Cour ... Le différend dont la Cour a été saisie doit
donc persister au moment où elle statue. Elle doit tenir compte de
toute situation dans laquelle le différend a disparu ... il faut en tirer
les conséquences qui s’imposent.

C’est pourquoi la Cour conclut que, le différend ayant disparu, la
demande présentée ... ne comporte plus d’objet. Ii en résulte
qu'aucune autre constatation n’aurait de raison d’être.

La Cour ne voit donc pas de raison de laisser se poursuivre une
procédure qu’elle sait condamnée à rester stérile.

La demande ayant manifestement perdu son objet, il n’y a rien à
juger.» (Essais nucléaires (Australie c. France), C.I J. Recueil 1974,
p. 270-272, par. 55-56, 58-59; voir également Essais nucléaires ( Nou-
velle-Zélande c. France), C.I.J. Recueil 1974, p. 476-477, par. 58-59,
61-62.)

Il s'ensuit donc que, dans l’affaire dont elle est actuellement saisie, la
Cour aurait dû considérer les demandes de la Libye comme irrecevables,
ou en tout cas dépourvues d’objet, étant donné que les questions qui se
posent entre elle et le défendeur ont été tranchées par des décisions du
Conseil de sécurité qui s’imposent aux Parties et que, conformément à
l’article 103 de la Charte, ces décisions prévalent sur tous les autres droits
et obligations de la Libye et du défendeur au titre de la convention de
Montréal. Si la Cour s’était prononcée de la sorte, elle aurait fait cesser
une longue contestation de l’exercice, par le Conseil de sécurité, de ses
responsabilités en vertu de la Charte, et encouragé probablement la Libye
à respecter l’obligation qui lui incombe, aux termes de l’article 25 de la
Charte, «d’accepter et d’appliquer les décisions du Conseil de sécurité
conformément à la présente Charte».

51
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 163
UN CARACTÈRE EXCLUSIVEMENT PRÉLIMINAIRE

Cependant, dans son arrêt, la Cour estime ne pas pouvoir se prononcer
ainsi au stade actuel de l’instance en raison des termes de l’article 79 de son
Règlement. Selon cet article, la Cour doit, pour statuer sur toute exception,
qu’il s'agisse d’une exception à la compétence de la Cour ou à la receva-
bilité de la requête ou de «toute autré exception sur laquelle le défendeur
demande une décision avant que la procédure sur le fond se poursuive»,
soit retenir l’exception, soit la rejeter ou déclarer que «cette exception n’a
pas dans les circonstances de l’espéce un caractère exclusivement prélimi-
naire». La Cour conclut que l’exception selon laquelle les demandes de la
Libye seraient sans objet constitue à bien des égards l’objet même de toute
décision sur le fond et que, n’ayant pas un caractère exclusivement préli-
minaire, cette exception doit être renvoyée au stade de l’examen au fond.

Selon moi, la conclusion formulée par la Cour à cet égard est impor-
tante et s’appuie, contrairement à certaines de ses autres conclusions, sur
les motifs et arguments énoncés dans l’arrêt. Mais, pour plausible qu’elle
soit, cette conclusion de la Cour est-elle déterminante?

Je ne le pense pas pour les raisons suivantes. La Cour donne une valeur
décisive au terme «exclusivement» dont on reconnait en général le carac-
tére absolu. Elle estime que les exceptions du défendeur n’ont pas un
caractére exclusivement préliminaire. Rares peuvent étre cependant les
exceptions préliminaires ayant vraiment un caractère exclusivement préli-
minaire. I] en sera particulièrement ainsi si la Cour maintient à l’avenir le
sens large qu’elle donne en la présente affaire au terme «exclusivement».
Le fait qu’une exception préliminaire, si elle était retenue, déciderait du
fond de l’affaire dans la mesure où elle en empêcherait l’examen, ne
prouve rien; toutes les exceptions préliminaires, si elles sont retenues, ont
ce même effet. En outre, l’article 79 limite l’irrecevabilité d’une exception
n'ayant pas un caractère exclusivement préliminaire en précisant qu’il vise
une exception qui «n’a pas dans les circonstances de l'espèce un caractère
exclusivement préliminaire». Dans les circonstances de la présente affaire,
qui soulève ou devrait soulever la question de la compétence au titre de la
convention de Montréal — seule base de compétence possible —, l’argu-
ment selon lequel il n’y a pas lieu d'examiner quant au fond les droits et
obligations découlant de cette convention puisque des résolutions du
Conseil de sécurité rendent un tel examen sans objet, doit être considéré
comme un argument ayant un caractère exclusivement préliminaire.

On peut ajouter que, dans les circonstances de l’espèce, les Parties ont,
notamment lors de l’examen des mesures conservatoires, amplement dis-
cuté des éléments de l’affaire que la Cour renvoie maintenant au stade du
fond comme faisant partie de l’objet même du fond du différend. Elles
ont sans doute pu le faire sur la base du paragraphe 6 de l’article 79 du
Règlement, aux termes duquel:

«Pour permettre à la Cour de se prononcer sur sa compétence au
stade préliminaire de la procédure, la Cour peut, le cas échéant, invi-

52
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 164

ter les parties à débattre tous points de fait et de droit, et à produire
tous moyens de preuve, qui ont trait à la question.»

Les Parties peuvent avoir également tenu compte du paragraphe 1 de
l’article 79, visant toute autre exception sur laquelle une décision est
demandée avant que la procédure sur le fond «se poursuive». La Cour n’a
pas tenté de limiter les arguments présentés par les Parties sur des éléments
qu’elle considère maintenant comme touchant au fond. Je ne pense pas
que la Cour ait maintenant besoin de demander, comme elle le fait, que
les Parties reviennent une nouvelle fois — pour la troisième fois, en fait —
sur ces éléments pour pouvoir se prononcer en la matière et statuer sur
ces exceptions. Pour se prononcer au stade actuel, la Cour n’avait besoin
ni de trancher certains faits contestés ni d’examiner d’autres éléments de
preuve. Une décision sur la question de savoir si les résolutions du Conseil
de sécurité rendent sans objet l’invocation par la Libye de la convention
de Montréal n’aurait pas entraîné une décision sur l’affaire quant au fond
dans la mesure où cette dernière concerne des questions qui peuvent bien
relever de la compétence de la Cour au titre de ladite convention. D’impor-
tantes questions qui peuvent se poser quant au fond n’auraient pas été en
tout cas traitées, comme celle touchant à l'opportunité de traduire les sus-
pects en justice aux Etats-Unis ou au Royaume-Uni.

La décision de la Cour à l'effet de joindre les exceptions préliminaires
au fond, décision essentiellement fondée sur son interprétation littérale
d’un terme de son Règlement, ne semble pas conforme aux desseins de la
Cour lorsqu'elle a révisé son Règlement en 1972. Cette décision a inévi-
tablement des résultats regrettables, dont le moindre est de demander aux
Parties de faire valoir, et à la Cour d’entendre, pour la troisième fois leurs
arguments sur ces exceptions ou certaines de ces exceptions. Cette déci-
sion donne de nouvelles possibilités de remettre en question l’intégrité et
l'autorité du Conseil de sécurité. On pourrait l’interpréter comme un pré-
texte pour continuer à refuser d'exécuter des résolutions obligatoires du
Conseil. On peut y voir aussi une entrave à un important aspect contem-
porain des efforts du Conseil pour maintenir la paix et la sécurité inter-
nationales en luttant contre le terrorisme international parrainé par des
Etats. La justice à laquelle ont droit les victimes d’une atrocité épouvan-
table pourrait être encore retardée et déniée. La Cour peut ainsi sembler,
non seulement dans cette affaire mais dans de futures affaires également,
offrir aux Etats récalcitrants un moyen de tourner et de contrecarrer les
décisions du Conseil de sécurité en faisant appel à elle.

LE CONTRÔLE JUDICIAIRE

Cette dernière analyse pose la question de savoir si la Cour a le
pouvoir d’exercer un contrôle judiciaire sur les décisions du Conseil de
sécurité, une question sur laquelle j'estime devoir exprimer mon avis
actuel. La Cour ne possède pas un tel pouvoir de façon générale et, en
particulier, elle n’est pas habilitée à infirmer les décisions prises par le

53
CONVENTION DE MONTREAL DE 1971 (OP. DISS. SCHWEBEL) 165

Conseil de sécurité ou à en réduire la portée dans l’exercice du pouvoir
qu’il tient des articles 39, 41 et 42 de la Charte de constater l’existence
d’une menace contre la paix, d’une rupture de la paix ou d’un acte d’agres-
sion et de décider des mesures à prendre face à de telles situations pour
maintenir ou rétablir la paix et la sécurité internationales.

La Cour s’est plus d’une fois défendue de posséder un pouvoir de
contrôle judiciaire. Dans son avis consultatif en l’affaire de Certaines
dépenses des Nations Unies (article 17, paragraphe 2 de la Charte), la
Cour a déclaré:

«Dans les systèmes juridiques des Etats, on trouve souvent une
procédure pour déterminer la validité d’un acte même législatif ou
gouvernemental, mais on ne rencontre dans la structure des Nations
Unies aucune procédure analogue. Certaines propositions présentées
pendant la rédaction de la Charte et qui visaient à remettre à la Cour
internationale de Justice l’autorité suprême d’interpréter la Charte,
n'ont pas été adoptées; l’avis que la Cour s’appréte à donner ici est
un avis consultatif. Comme il a été prévu en 1945, chaque organe
doit donc, tout au moins en premier lieu, déterminer sa propre com-
pétence. Si le Conseil de sécurité par exemple adopte une résolution
visant au maintien de la paix et de la sécurité internationales et si,
conformément à un mandat ou à une autorisation inscrite dans cette
résolution, le Secrétaire général contracte des obligations financières,
il est à présumer que les montants en question constituent des
«dépenses de l'Organisation.» (C.J. Recueil 1962, p. 168.)

Dans son avis consultatif sur les Conséquences juridiques pour les Etats
de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest afri-
cain) nonobstant la résolution 276 (1970), la Cour a répété: «Il est évi-
dent que la Cour n’a pas de pouvoirs de contrôle judiciaire ni d’appel en
ce qui concerne les décisions prises par les organes des Nations Unies
dont il s’agit.» (CEJ. Recueil 1971, p. 45.)

Il convient de relever que la Cour a fait ces déclarations lors de procé-
dures consultatives, dans lesquelles le Conseil de sécurité et l’Assemblée
générale ont le droit de demander l’avis de la Cour «sur toute question
juridique». Le pouvoir de la Cour de répondre a de telles questions et, ce
faisant, de donner un avis sur les résolutions pertinentes du Conseil de
sécurité et de l’Assemblée générale n’est pas contesté. Cependant, si la
Cour a pu déclarer ce qu’elle a déclaré dans des procédures consultatives,
à plus forte raison ne saurait-elle guère avoir le droit d’inventer, d’affir-
mer et d’exercer des pouvoirs de contrôle judiciaire dans une procédure
contentieuse. :

Si la Cour jusqu'ici n’a pas eu l’occasion de se prononcer, lors d’une
instance contentieuse, sur le pouvoir allégué d’exercer un contrôle judi-
ciaire des décisions du Conseil de sécurité, on peut rappeler qu’en l'affaire
des Activités militaires et paramilitaires au Nicaragua et contre celui-ci
elle a fait observer ceci:

54
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 166

«Il n’est pas demandé à la Cour de dire que le Conseil de sécurité
a commis une erreur, ni que la manière de voter des membres du
Conseil ait été en rien contraire au droit. La Cour est priée de se
prononcer sur certains aspects juridiques d’une question qui a été
aussi examinée par le Conseil, ce qui est parfaitement conforme à sa
situation d’organe judiciaire principal des Nations Unies.» (Activités
militaires et paramilitaires au Nicaragua et contre celui-ci ( Nicara-
gua c. Etats-Unis d’ Amérique), compétence et recevabilité, arrêt,
CI J. Recueil 1984, p. 436.)

Ce que donne à entendre cette déclaration, c’est que, si le demandeur
avait prié la Cour de dire que le Conseil de sécurité avait commis une
erreur, la Cour aurait abouti à une conclusion différente.

Les textes de la Charte des Nations Unies et du Statut ne contiennent
pas le moindre élément qui permettrait de conclure que la Cour possède
un pouvoir de contrôle judiciaire de façon générale, ou un pouvoir de
supplanter le Conseil de sécurité dans ses décisions en particulier. Au
contraire, en l’absence de toute disposition à cet effet et compte tenu de la
«responsabilité principale du maintien de la paix et de la sécurité inter-
nationales», qui incombe au Conseil de sécurité, la Charte et le Statut
laissent entendre le contraire. Un pouvoir aussi extraordinaire que celui
du contrôle judiciaire ne peut normalement être implicite et ne l’a jamais
été dans l’ordre international. Si la Cour devait créer un tel pouvoir, le
Conseil de sécurité n’exercerait plus la fonction principale dans les res-
ponsabilités qui lui sont confiées: en effet, si la Cour pouvait annuler,
infirmer, modifier les décisions du Conseil de sécurité, ou, comme en
l'espèce, juger ainsi qu’on le propose que les décisions du Conseil de sécu-
rité ne sont pas «opposables» au principal Etat objet de telles décisions et
objet de ses sanctions, ce serait la Cour et non pas le Conseil qui exerce-
rait ou serait censé exercer l’autorité déterminante, et, partant, principale.

Les rédacteurs de la Charte ont voulu par-dessus tout attribuer au seul
Conseil de sécurité des pouvoirs extraordinaires. Ils l’ont fait afin de
favoriser la réalisation du premier but des Nations Unies:

«Maintenir la paix et la sécurité internationales et à cette fin:
prendre des mesures collectives efficaces en vue de prévenir-et d’écar-
ter les menaces à la paix et de réprimer tout acte d’agression ou autre
rupture de la paix, et réaliser, par des moyens pacifiques, conformé-
ment aux principes de la justice et du droit international, l’ajuste-
ment ou le règlement de différends ou de situations, de caractère
international, susceptibles de mener à une rupture de la paix.»

Ainsi l’article 24 dispose-t-il:

«1. Afin d’assurer l’action rapide et efficace de l'Organisation, ses
Membres confèrent au Conseil de sécurité la responsabilité princi-
pale du maintien de la paix et de la sécurité internationales et recon-

55
CONVENTION DE MONTREAL DE 1971 (OP. DISS. SCHWEBEL) 167

naissent qu’en s’acquittant des devoirs que lui impose cette respon-
sabilité le Conseil de sécurité agit en leur nom.

2. Dans l’accomplissement de ses devoirs, le Conseil de sécurité
agit conformément aux buts et principes des Nations Unies...»

L'article 25 dispose: «Les Membres de l'Organisation conviennent
d’accepter et d’appliquer les décisions du Conseil de sécurité conformé-
ment à la présente Charte.»

Ces dispositions -— qui sont le cœur même de la conception de la
Charte du maintien de la paix internationale — expriment la plénitude
des pouvoirs du Conseil de sécurité, qui sont développés par les disposi-
tions des chapitres VI, VII et VII de la Charte. Elles démontrent aussi
que le Conseil de sécurité est soumis à l'Etat de droit; il doit agir confor-
mément aux buts et principes des Nations Unies et ses décisions doivent
être adoptées d’une manière conforme à la Charte. En même temps,
comme l'indique l’article 103, il peut légitimement décider des mesures,
qui, dans lintérêt du maintien ou du rétablissement de la paix et de la
sécurité internationales, limitent la portée des droits qu’un Etat tient du
droit international. Le premier but des Nations Unies cité ci-dessus
donne la même indication, car la mention des principes de la justice et du
droit international ne se rapporte délibérément qu’à l’ajustement ou au
règlement par des moyens pacifiques et non pas à l’adoption de mesures
collectives effectives en vue de prévenir ou d’écarter des menaces à la paix
et des ruptures de la paix. Ces dispositions ont été adoptées délibérément
pour garantir que l'obligation vitale de prévenir et d’écarter les menaces
contre la paix et les ruptures de la paix ne seraient pas limitées par le
droit en vigueur (voir le rapport sur le préambule, les buts et les prin-
cipes, Conférence des Nations Unies sur l’organisation internationale,
vol. 6, p. 471-473, avec les observations de lord Halifax, p. 54).

Les décisions du Conseil de sécurité doivent être conformes à la Charte
et la Cour internationale de Justice est l’organe judiciaire principal des
Nations Unies, mais il ne s’ensuit pas que la Cour a le pouvoir de garan-
tir la conformité des décisions du Conseil à la Charte. Statuer en tirant
une telle conséquence est un non sequitur monumental, et méconnait cette
vérité: dans nombre de systèmes juridiques, dans l’ordre national et inter-
national, soumettre au droit les actes d’un organe ne signifie nullement
soumettre la légalité de ses actes à un contrôle judiciaire. Dans bien des
cas, le système n’a pas pour appui le contrôle judiciaire, mais soit la cen-
sure que l'organe dont il s’agit exerce sur lui-même, ou qu’exercent ses
membres, soit le contrôle par un autre organe politique.

Le contrôle judiciaire aurait pu être prévu à San Francisco, totalement
ou en partie, directement ou indirectement, mais il n’a été envisagé, ni
adopté, d’aucune manière, directe ou indirecte. Ce n’est pas seulement
que la Cour n’ait pas été habilitée à être l'interprète ultime de la Charte,
comme elle l’a reconnu en l'affaire de Certaines dépenses des Nations
Unies. Les propositions qui, dans une mesure restreinte, lui auraient

56
CONVENTION DE MONTREAL DE 1971 (OP. DISS. SCHWEBEL) 168

accordé une certaine autorité pour statuer, par des avis consultatifs, sur
la légalité de projets de résolution du Conseil de sécurité dans le domaine
du règlement pacifique — ce qui est devenu le chapitre VI de la Charte —
n’ont pas été acceptées. Il est une chose qui n’a jamais été proposée, exa-
minée, ni même imaginée, pour autant que les documents le révèlent: que
l’on confie à la Cour internationale de Justice, ou qu’elle développe, un
pouvoir d’annuler, de modifier, de contester, ou de limiter l’applicabilité
des résolutions du Conseil de sécurité, directement ou sous couvert
d'interprétation.

Que ce soit intelligible et même évident, cela ressort de façon plus claire
encore de l’ensemble de la situation politique à l’époque à laquelle la
Charte a été conçue, rédigée et adoptée. La Charte a été en grande partie
conçue et rédigée par les Etats-Unis et, de façon secondaire, par le
Royaume-Uni; l’autre Etat intéressé le plus influent était l'URSS. Les
Etats-Unis ont envisagé avec prudence les attributions de la Cour. Se
rappelant que le Sénat des Etats-Unis avait rejeté, dix ans plus tôt,
l'adhésion au Statut de la Cour permanente de Justice internationale, le
département d’Etat s’est préoccupé d'éviter qu’aucun élément de la Charte
relatif à la Cour et qu’aucun élément du Statut, qui devait faire partie
intégrante de la Charte, ne risque de compromettre l’avis et le consente-
ment du Sénat concernant la ratification de la Charte. Ainsi le rapport de
la commission sénatoriale des relations étrangères sur la Charte des
Nations Unies, adressé au Sénat le 16 juillet 1945 et qui recommandait la
ratification, précisait-il:

«La Charte n’autorise pas le Conseil de sécurité ou Assemblée
générale à contraindre les Etats à porter des affaires devant la Cour
et ni la Charte ni le Statut ne permettent à la Cour de s’ingérer dans
les fonctions du Conseil de sécurité ou de l’Assemblée générale ...
Votre commission recommande que le Sénat accepte la Cour inter-
nationale de Justice sous la forme et avec les pouvoirs indiqués au
chapitre XIV de la Charte et le Statut joint de la Cour.» (Sénat des
Etats-Unis, 79° congrès, première session, rapport exécutif n° 8,
«The Charter of the United Nations», reproduit dans United States
Senate, 83° congrès, deuxième session, document n° 87, «Review of
the United Nations Charter: A Collection of Documents», 1954,
p. 67.)

Le Gouvernement britannique, qui avait été, avec les Etats-Unis, le
principal promoteur de la création de la Cour permanente de Justice
internationale et qui avait joué un rôle important et constructif à l'égard
de cette Cour, n’était guère moins prudent dans son attitude envers les
pouvoirs de la Cour internationale de Justice, comme le montre une cita-
tion des travaux de la conférence de San Francisco donnée ci-dessous.

Quant au Gouvernement de l’Union des Républiques socialistes sovié-
tiques — un gouvernement qui avait été idéologiquement hostile à la
Cour depuis sa création (comme l’indique de façon si évidente la lecture
de l’affaire de la Carélie orientale) — comment pourrait-on croire que

57
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 169

Staline, qui se préoccupait, à l’époque de San Francisco, de donner au
pouvoir de veto la plus grande portée possible, aurait pu accepter l’ins-
tauration d’une cour habilitée à exercer ou à développer le pouvoir de
contrôler et de modifier l’application des résolutions adoptées par le
Conseil de sécurité en vertu du chapitre VII de la Charte?

A San Francisco, la Belgique a proposé l’amendement suivant:

«Tout Etat partie à un différend dont est saisi le Conseil de sécu-
rité est en droit de demander a la CPJI un avis consultatif sur le point
de savoir si une recommandation faite ou une décision prise par le
Conseil ou qui y sont proposées portent atteinte à ses droits essen-
tiels. Si la Cour estime que ces droits ont été méconnus ou sont mena-
cés, il appartient au Conseil, soit de reconsidérer la question, soit de
renvoyer le différend pour décision devant l’Assemblée. » (Conférence
des Nations Unies sur l’organisation internationale, vol. 4, p. 477.)

Le but de cet amendement, a expliqué le délégué de ia Belgique, était
d’accorder à l’Etat intéressé la faculté de demander un avis consultatif à
la Cour, s’il estimait qu’une résolution du Conseil de sécurité portait
atteinte à ses droits essentiels. L’amendement n’avait en aucune façon
pour but de restreindre les pouvoirs légitimes du Conseil de sécurité
(ibid., vol. 12, p. 53).

La proposition belge a suscité des réactions de toutes sortes, ’appui
d'Etats tels que l’Equateur et la Colombie et l’opposition des grandes
puissances sous les auspices desquelles se tenait la conférence. Le délégué
de l’Union soviétique

«est davis que l’amendement belge aurait pour effet d’affaiblir le
pouvoir du Conseil de maintenir la paix et la sécurité internatio-
nales. S’il était possible pour un Etat d’en appeler du Conseil à la
Cour internationale de Justice ... le Conseil se trouverait handicapé
dans l'exercice de ses fonctions. Dans ces conditions, le Conseil
pourrait même se trouver placé dans la position d’un défendeur vis-
a-vis de la Cour.» (Zbid., vol. 12, p. 53.)

Le délégué des Etats-Unis a expliqué l’importance de la prescription en
vertu de laquelle l’action du Conseil de sécurité, en cas de différend consti-
tuant une menace pour la paix, aurait lieu «en conformité avec les buts et
principes de l’Organisation». L’un des buts était d’assurer le règlement des
différends par des moyens pacifiques «en tenant dûment compte des prin-
cipes de la justice et du droit international». Il n’interprétait pas les propo-
sitions comme empêchant un Etat quelconque de faire appel en tout temps
à la Cour internationale de Justice pour toute question qui pourrait norma-
lement être soumise à cette dernière. Dans l’ensemble, il ne pensait pas qu’il
y eût intérêt à accepter l'amendement belge, notamment parce qu’il était
convaincu que «le Conseil de sécurité est tenu d’agir conformément aux
principes de la justice et du droit international» (ibid.). (Il convient de rele-
ver que cette déclaration du 17 mai 1945 précédait la revision du projet
concernant les buts et principes de la Charte, qui a été effectuée en juin pour

58
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 170

faire en sorte que «les principes de la justice et du droit international» ne
s'appliquent qu’à l'ajustement ou au règlement des différends internationaux
par des moyens pacifiques et non pas aux mesures de sécurité collective.)

Le délégué de la France a déclaré que, tout en considérant avec la plus
grande sympathie les idées contenues dans l’amendement belge, il ne pen-
sait pas que cet amendement «obtiendrait le résultat désiré, tout spécia-
lement parce qu’il entraînerait une dispersion des responsabilités au sein
de Organisation» (Conférence des Nations Unies sur l’organisation inter-
nationale, vol. 12, p. 50).

Le délégué du Royaume-Uni a déclaré que l’adoption de l’amendement
belge «nuirait aux chances de succès de l'Organisation». Il résulterait de
l'amendement:

«que la Cour … aura à décider non seulement des questions juridi-
ques, mais encore des questions politiques. Le fait que la Cour assu-
merait cette fonction serait extrêmement préjudiciable au succès de
son rôle judiciaire. En outre, la procédure proposée par l’amende-
ment entraînerait un retard dans les circonstances où la promptitude
d’action du Conseil de sécurité est extrêmement souhaitable. On pla-
cerait ainsi une arme redoutable entre les mains d’un Etat qui médi-
terait un acte d’agression et le Conseil ne pourrait pas remplir, en
vue du maintien de la paix, la fonction pour laquelle il est spéciale-
ment désigné … il semble nécessaire que le Conseil ait l’entière
confiance de tous les Etats; il sera en majorité composé de petits
Etats et il sera tenu d’agir en conformité avec les buts et les principes
de l'Organisation.» ({bid., p. 68.)

Après quelques autres déclarations du même genre, le délégué de la
Belgique a déclaré qu’étant donné qu'il était maintenant clairement
entendu qu’une recommandation faite par le Conseil en vertu de ce qui
est devenu depuis le chapitre VI n’entrainait aucun effet obligatoire, il
acceptait de retirer son amendement (ibid., p. 69).

Par la suite la conférence a rejeté une proposition de la Belgique de porter
devant la Cour les désaccords entre les organes de l’Organisation des Nations
Unies relatifs à Pinterprétation de la Charte. Le rapport pertinent conclut:

«Sous un régime unitaire de gouvernement national, Je soin de
déterminer une telle question d’une manière définitive peut être laissé
à l’instance judiciaire la plus haute ou à toute autre autorité nationale.
Toutefois le caractère de l'Organisation et de son fonctionnement ne
semble pas être de nature à favoriser l’incorporation dans la Charte de
dispositions semblables. Si deux Etats Membres ne parviennent pas à
se mettre d’accord en ce qui concerne l'interprétation exacte de la
Charte, ils ont naturellement toute liberté de soumettre leurs diffé-
rends à la Cour internationale de Justice, comme s’il s’agissait de tout
autre traité. De même l’Assemblée générale ou le Conseil de sécurité
auront toujours la faculté, en temps et lieu utiles, de demander à la
Cour internationale de Justice un avis consultatif sur le sens d’une dis-
position quelconque de la Charte.» (Jbid., vol. 13, p. 677-678.)

59
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. SCHWEBEL) 171

On peut enfin rappeler qu’à San Francisco il a été décidé «de laisser au
Conseil l'entière appréciation de ce qui constitue une menace à la paix,
une atteinte à la paix, ou un acte d’agression» (Conférence des Nations
Unies sur l’organisation internationale, vol. 11, p. 33).

Les conclusions auxquelles ont abouti les travaux préparatoires et le texte
de la Charte sont que la Cour n’avait pas reçu, ni n’était censée recevoir, le
pouvoir d’exercer un contrôle judiciairé de la légalité ou des effets des déci-
sions du Conseil de sécurité. Seul le Conseil de sécurité peut déterminer ce
qui constitue une menace contre la paix, une rupture de la paix ou un acte
@agression en vertu de l’article 39 et, en vertu de l’article 39, lui seul peut
«décider quelles mesures seront prises ... pour maintenir ou rétablir la paix
et la sécurité internationales». Deux Etats en désaccord sur l’interprétation.
de la Charte peuvent soumettre un différend à la Cour, mais cette possibi-
lité ne confère pas à la Cour le pouvoir d’écarter ou réinterpréter les déci-
sions prises par le Conseil de sécurité en vertu de l’article 39. La Cour peut
être saisie d’affaires contentieuses qui l’amènent à statuer sur des questions
de droit posées par des décisions du Conseil et à interpréter des résolutions
pertinentes du Conseil. Cependant ce pouvoir ne peut pas être assimilé à
celui de réformer et de réfuter les décisions du Conseil de sécurité.

Certes, on peut soutenir que la Charte est un instrument vivant; que
ceux qui interprètent la Charte aujourd’hui ne sont pas liés par les inten-
tions de ceux qui l’ont rédigée il y a cinquante ans; que la Cour a donné
une interprétation constructive des pouvoirs de l'Organisation des Nations
Unies à d’autres égards et pourrait adopter une vue constructive de ses
propres pouvoirs alors qu’il s’agit du contrôle judiciaire, ou de quelque
variante de celui-ci. La difficulté que suscite cette façon d’aborder le pro-
blème c’est que, en greffant sur le régime de la Charte un pouvoir de
contrôler et de reviser la portée des résolutions du Conseil de sécurité, la
Cour ne ferait pas acte d'évolution, mais de révolution. Ce ne serait pas
une évolution, mais un changement de direction, un changement impor-
tant et grave. On ne pourrait pas même soutenir que ce soit une évolution
découlant des termes ou de la structure de la Charte et du Statut. Ce ne
serait pas une évolution issue du droit international coutumier, qui ne
comporte aucun principe ni aucune disposition prévoyant le contrôle
judiciaire. Ce ne serait pas une évolution fondée sur les principes géné-
raux de droit. On trouve le contrôle judiciaire, sous diverses formes, dans
un certain nombre de systèmes de gouvernement démocratiques, plus
particulièrement aux Etats-Unis, où il a été développé par la Cour su-
prême elle-même. Ce n’est pourtant d’aucune manière un principe uni-
versel, ni même un principe général de gouvernement ou de droit. On ne
le trouve guère en dehors du monde démocratique, ni uniformément dans
ce monde. Là où il existe sur le plan international comme dans l’Union
européenne, il est prévu expressément par un traité en des termes précis.
Il s’en faut de beaucoup que l'Organisation des Nations Unies soit un
gouvernement, ou une organisation internationale comparable, par son
intégration, à l'Union européenne, et elle n’est pas démocratique.

La conclusion selon laquelle la Cour ne peut pas exercer un contrôle

60
CONVENTION DE MONTREAL DE 1971 (OP. DISS. SCHWEBEL) 172

judiciaire des résolutions du Conseil de sécurité, ni les reviser, est étayée
par le fait que seuls les Etats ont qualité pour être parties dans une affaire
devant la Cour. Le Conseil de sécurité ne peut pas être partie. Si la Cour
statuait sur la légalité des décisions du Conseil dans une affaire introduite
par un Etat contre un autre, elle statuerait sur les droits du Conseil sans
donner au Conseil l’occasion d’être entendu, ce qui enfreindrait les prin-
cipes judiciaires fondamentaux. Cela irait aussi à l’encontre de la juris-
prudence de la Cour (voir Timor oriental (Portugal c. Australie), arrêt,
CIS. Recueil 1995, p. 100-105; Or monétaire pris à Rome en 1943, arrêt,
C.I.J. Recueil 1954, p. 32-33). Un arrêt de ce genre ne peut pas s’imposer
au Conseil, car aux termes de l’article 59 du Statut la décision de la Cour
n’est obligatoire que pour les parties en litige et dans le cas qui a été
décidé.

Au demeurant, un arrêt de la Cour qui déciderait que des résolutions
du Conseil de sécurité adoptées en vertu du chapitre VII de la Charte ne
s’imposent pas à un Etat, ou ne lui sont pas «opposables», malgré les
termes de l’article 25 de la Charte, compromettrait gravement l’effectivité
des résolutions du Conseil et porterait atteinte à l’intégrité de la Charte.
Statuer en ce sens reviendrait à juger que les résolutions du Conseil de
sécurité constituaient un excès de pouvoir, au moins vis-à-vis de cet Etat.
Cela pourrait préparer le terrain à une confrontation extraordinaire entre
la Cour et le Conseil de sécurité. Cela pourrait poser la question de savoir
si la Cour, en décidant que le Conseil a commis une excès de pouvoir, n’a
pas elle-même statué par excès de pouvoir.

Pendant près de quarante-cinq ans, le monde a critiqué à juste titre la
paralysie du Conseil de sécurité. Avec la fin de la guerre froide, le Conseil
de sécurité a progressé à grands pas sur la voie qui lui permet de fonc-
tionner comme il en a le pouvoir. De ce fait, certains Membres de l’Or-
ganisation des Nations Unies se sont plaints de manquer d’influence
sur l’adoption des décisions du Conseil. Quelque compréhensible que
puisse être cette plainte, elle ne saurait donner à la Cour, en droit, le pou-
voir de supplanter le Conseil de sécurité dans ses résolutions. L’argument
selon lequel une telle plainte produit cet effet est purement politique; les
plaintes sur lesquelles se fonde cet argument devraient être adressées à
l'Organisation des Nations Unies et examinées par elle avec la réforme
du Conseil de sécurité. Ce n’est pas un argument susceptible d’être invo-
qué devant un tribunal.

(Signé) Stephen M. SCHWEBEL.

61
